Citation Nr: 0412819	
Decision Date: 05/18/04    Archive Date: 05/25/04

DOCKET NO.  03-29 340	)	DATE
	)
	)




On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California




THE ISSUE

Entitlement to service-connection for angioneurotic edema.




ATTORNEY FOR THE BOARD

L. Crohe, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
July 1977 to July 1980.  This matter comes before the Board 
of Veterans' Appeals (Board) on appeal from a February 2002 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Los Angles, California (which 
apparently readjudicated under the Veterans Claims Assistance 
Act of 2000 (VCAA)) the claim which was previously denied in 
November 2000 (without consideration of the VCAA).  On his 
Form 9, the veteran requested a Travel Board hearing.  In 
October 2003, he indicated that he was no longer interested 
in a hearing.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Service medical records reflect that the veteran was treated 
on at least 15 separate occasions for swelling of the face, 
lips, or eyes, which was sometimes identified as 
angioneurotic edema.  His May 1980 separation examination 
noted recurrent angioneurotic edema, with no profile or 
treatment other than Atarax prescription.  His report of 
medical history included swollen or painful joints with a 
notation of swelling of facial area.    

Although there is no medical evidence of a current diagnosis 
of angioneurotic edema, the veteran he claims he still 
experiences "attacks."  In a September 2003 statement he 
claimed that his wife and his brother have witnessed his left 
cheekbone, eye, and lips enormously distorted.   

In Disabled American Veterans, et al. v. Secretary of 
Veterans Affairs, 327 F.3d 1339, (Fed. Cir. 2003) (DAV), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) determined that 38 C.F.R. § 19.9(a)(2) was 
inconsistent with 38 U.S.C. § 7104(a).  The Federal Circuit 
invalidated 38 C.F.R. § 19.9(a)(2) because, in conjunction 
with 38 C.F.R. § 20.1304, it allowed the Board to consider 
additional evidence without having to remand the case to the 
agency of original jurisdiction (AOJ) for initial 
consideration and without having to obtain the appellant's 
waiver.  

Since the February 2002 rating decision and the July 2003 
Statement of the Case (SOC), the veteran submitted medical 
records from Dr. T.H. from February 1982 to February 1988 in 
support of his claim.  This evidence has not been considered 
by the RO, and the veteran has not waived initial AOJ 
consideration of this evidence.   

Furthermore, in light of the well-documented in-service 
problem and the complaint of ongoing "attacks", a VA 
examination is indicated.

In his September 2002 Notice of Disagreement, the veteran 
informed that he was on disability retirement from the Civil 
Service System.  Medical records considered in determining 
his eligibility for such retirement (which may contain 
information pertinent to the matter at hand) are not on file, 
and there appears to have been no effort to obtain such 
records.  

Accordingly, this case is REMANDED to the RO for the 
following:

1.  The veteran should be requested to 
identify all sources of VA and non-VA 
medical treatment he received for 
angioneurotic edema since July 1980.  The 
RO should obtain complete copies of 
treatment records (those not already in 
the claims folder) from all identified 
sources.

2.  The RO should obtain any medical 
records considered in processing the 
veteran's disability retirement from 
the Civil Service System.  

3.  The veteran should then be 
scheduled for an examination by a 
neurologist to ascertain whether he 
currently has angioneurotic edema which 
had its onset (or was aggravated) in 
service.  The veteran's claims folder 
must be available to, and reviewed by, 
the examiner in conjunction with the 
examination.  Any indicated tests or 
studies must be completed.  The 
examiner should specifically opine 
whether the veteran has angioneurotic 
edema, and if so, whether it is at 
least likely as not that such disorder 
is related to the veteran's service.  
If there are no current clinical 
manifestations of angioneurotic edema, 
the examiner should also opine whether 
or not the notations of angioneurotic 
edema in service reflected a chronic 
disability that did not resolve, but is 
currently in a quiescent stage.  The 
examiner should explain the rationale 
for any opinion given.

4.  The RO should then readjudicate the 
claim.  If it remains denied, the veteran 
should be issued an appropriate 
supplemental SOC and afforded the 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate review, if otherwise in order.  
No action is required of the appellant 
until he is notified.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  



	                  
_________________________________________________
	GEORGE R. SENYK

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




